AMENDED AND RESTATED LEASE AGREEMENT

          THIS AMENDED AND RESTATED LEASE AGREEMENT is made effective the 8th
day of May, 2001, between RAPTOR MASTER, L.L.C., an Oklahoma limited liability
company (the "Landlord"), and CLIMATE MASTER, INC., a Delaware corporation (the
"Tenant"). The capitalized terms used in this Agreement are defined at Section
19 below.

W I T N E S S E T H:

          WHEREAS, Tenant and West Point Company, L.L.C. ("West Point"), an
Oklahoma limited liability company, are parties to a certain Lease Agreement,
dated November 12, 1987, as amended (the "Original Lease"), pursuant to which
Tenant leases from West Point certain real property and the improvements located
thereon, more particularly described on Schedule "1" attached as a part hereof
(the "Premises"); and

          WHEREAS, through a series of transactions, the Landlord acquired title
to the Premises; and

          WHEREAS, Landlord desires to continue to lease the Premises to Tenant
on terms substantially similar to those contained in the Original Lease, with
the exception of the rental amount which shall be subject to a minor increase;
and

          WHEREAS, Tenant and Landlord have agreed to enter into this Agreement
which amends and restates in its entirety the Original Lease to, among other
matters, (i) reflect Landlord as the title owner of the Premises, and (ii)
extend the lease term and purchase option right granted to Tenant; and

          WHEREAS, Landlord desires to assume the obligations of West Point
under the Original Lease as modified by the terms of this Agreement, thereby
releasing West Point from its obligations under such Original Lease.

          NOW, THEREFORE, in consideration of the mutual conditions and
agreements set forth in this Agreement, and for good and valuable consideration,
the receipt of which is hereby acknowledged, Tenant and Landlord agree as
follows:

SECTION 1.  PREMISES

          Subject to the terms of this Agreement, the Landlord hereby demises
and lets to the Tenant and the Tenant hereby leases from the Landlord, all of
the Landlord's right, title and interest in and to the following:

          1.1  Land. Certain real property situated in the City of Oklahoma
City, Oklahoma County, Oklahoma, more particularly described on Schedule "1"
attached as a part hereof and the Building.

          1.2  Building.


 


          1.3  Improvements (the above collectively referred to as the
"Premises").

SECTION 2.  TERM

           2.1  Lease Term. Except as otherwise provided in this Agreement, the
Lease Term is fifteen (15) years, having a Commencement Date of May ___, 2001
and an Expiration Date of May ___, 2016, unless sooner terminated or extended as
herein provided.

          2.2  Prorations. If the Commencement Date or the Expiration Date of
the Lease Term is a date other than the first day of a month, the installment of
Rent for the month in which such date occurs will be prorated on a per diem
charge based on a three hundred sixty-five (365) day year. If any charge
comprising Additional Rent is computed for a term beginning before the
Commencement Date or extending beyond the Expiration Date, the charge will be
prorated between the Landlord and the Tenant based on a three hundred sixty-five
(365) day year.

SECTION 3.  RENT

          3.1  Base Rent. The Tenant agrees to pay to the Landlord throughout
the primary term of this Agreement a Base Rent, payable in equal monthly
installments of Fifty-Six Thousand Seven Hundred Fifty and No/100 Dollars
($56,750.00) each, payable in advance and without demand beginning on the
Commencement Date and continuing thereafter on the first day of each month
throughout the primary term.

          3.2  Additional Rent. All other amounts, liabilities and obligations
which the Tenant agrees to pay or cause to be paid pursuant to this Agreement
(as between the Landlord and the Tenant), will constitute rent payable hereunder
in addition to the Base Rent specified in Section 3.1 of this Agreement. If the
Tenant fails to pay such Additional Rent, the Landlord will be entitled to
exercise all rights, powers and remedies provided in this Agreement, or as
provided by law or in equity, to the same extent as if the Tenant had failed to
pay the Base Rent specified by this Agreement.

          3.3  Net Rent. Subject to Tenant's rights under this Agreement, the
Rent payable by the Tenant hereunder will be net to the Landlord throughout the
Lease Term and the Tenant agrees to pay all expenses relating to the operation,
maintenance and repair of the Premises, including, but not limited to, taxes,
insurance, utilities, repairs, ground maintenance and any and all other expenses
relating to the Premises of any nature whatsoever incurred after the beginning
of the Lease Term.

SECTION 4.  USE

          4.1  Use. The Tenant is hereby granted the right to occupy and use the
Premises as a manufacturing facility, office functions and other manufacturing
uses, subject to such restrictions as are imposed by: (a) Legal Requirements;
and (b) all easements, rights-of-way, restrictions, covenants and encumbrances
of record on the date of execution of this Agreement.

2

          4.2  Quiet Enjoyment. So long as the Tenant has not committed an Event
of Default that is continuing, the Landlord warrants the peaceful and quiet
occupation and enjoyment of the Premises by the Tenant free and clear of
interference by any Person claiming under the Landlord. The Tenant hereby grants
to the Landlord, its agents and representatives, the right to enter and inspect
the Premises at reasonable times with prior reasonable notice. It is understood
that the Landlord will have no duty to make any such inspection and will not
incur any liability or obligation with respect to any state of facts which are
or might have been discovered by reason of any such inspection.

SECTION 5.  IMPOSITIONS

          5.1  Payment. Subject to the terms of this Agreement, throughout the
Lease Term, the Tenant will pay or cause to be paid all Impositions directly to
the charging authority promptly as the same become due, prior to the time
penalties or interest attach thereto and before nonpayment gives rise to a lien
on the Premises. The Landlord will have no responsibility of any kind with
respect to any Imposition, except the Landlord shall pay or cause to be paid all
of the Landlord's Impositions directly to the charging authority promptly as the
same become due, prior to the time penalties or interest attach thereto and
before nonpayment gives rise to a lien on the Premises. The Tenant will have no
responsibility of any kind with respect to any Landlord's Imposition.

          5.2  Conversion to Installments. If permitted by law, the Tenant will
have the right to apply for conversion of Impositions to installment payments.
The Landlord agrees to permit the application for such conversion to be filed in
the Landlord's name, if necessary, and agrees to execute all documents
reasonably requested by the Tenant in connection therewith. Impositions which
have been assessed during the Lease Term and converted to installment payments
will be paid in full by the Tenant on the termination of the Lease Term.

          5.3  Right to Contest. The Tenant will have the right to contest the
validity, amount or application of any Imposition by diligent pursuit of
appropriate legal proceedings conducted at the Tenant's expense. If required by
applicable law, the Landlord agrees that such proceedings may be conducted in
the name of the Landlord, and the Landlord agrees to execute and deliver all
documents which are reasonably requested by the Tenant in connection therewith.
If at any time the Premises or any part thereof becomes subject to forfeiture,
or the Landlord becomes subject to liability arising from nonpayment of any
Imposition, the Tenant will promptly pay the disputed Imposition or deposit with
the Landlord such collateral or other assurances as might be reasonably required
by the Landlord to protect the Premises and the Landlord from liability or
forfeiture by reason of nonpayment.

          5.4  Refunds. The Landlord agrees that any refunds or rebates of
Impositions previously paid by the Tenant pursuant to the provisions of this
Agreement will belong to the Tenant. The Landlord agrees to sign such receipts
and other documents as might be reasonably requested by the Tenant to obtain
payment of such refunds.

          5.5  Evidence of Payment. The Tenant agrees to furnish to the Landlord
within ten (10) days after the written request of the Landlord, receipts or
other appropriate evidence of payment of such Imposition, unless such are being
contested pursuant to Section 5.3 hereof.

3

 

SECTION 6.  REPAIRS, ALTERATIONS, ADDITIONS

 

          6.1  Maintenance and Repair. The Tenant will maintain, repair and
replace the Building and the Improvements in good and clean order and condition,
ordinary wear and tear excepted, during the Lease Term and will promptly make
all necessary or appropriate repairs, whether interior or exterior, ordinary or
extraordinary, foreseen or unforeseen. All repairs, replacements and renewals by
the Tenant will be reasonably equal in quality to that of the original
Improvements, ordinary wear and tear excepted. In no event will the Tenant allow
any such repair, replacement or renewal to weaken or impair the structural
strength or integrity of the Building.

          6.2  Alterations and Additions. If no Event of Default has occurred
and is continuing, the Tenant may make additions to and alterations of the
Improvements; provided that any such additions and alterations: (a) will not
weaken or impair the structural strength of the Improvements or reduce the fair
market value of the Land and Improvements below the fair market value which
existed immediately before such alteration or addition, or impair the usefulness
of the Land and Improvements; (b) are effected with due diligence, in a good and
workmanlike manner and in compliance with all Legal Requirements; and (c) are
promptly and fully paid for by the Tenant. Title to all such additions and
alterations and to all new Improvements constructed on the Land will vest in the
Landlord on the installation or construction of all such new Improvements;
provided, however, in no event will the Tenant be deemed to have been divested
of title with respect to any new Tenant Equipment installed or constructed with
such new Improvements and ownership thereof will remain vested in the Tenant
throughout the Lease Term and thereafter. The Landlord and the Tenant intend for
the Tenant Equipment to constitute personal property for all purposes, and do
not intend to characterize the Tenant Equipment as Real Property for any
purposes; ownership of the Tenant Equipment will remain vested in the Tenant.

          6.3  Utilities Charges. Throughout the Lease Term the Tenant will pay
all Utilities Charges incurred on and after the beginning of the Lease Term,
before the same become delinquent, and the Landlord will have no obligation with
respect thereto.

SECTION 7.  LEGAL REQUIREMENTS

 

          7.1  Compliance. The Tenant agrees to comply with all Legal
Requirements throughout the Lease Term at the Tenant's expense, except for such
Legal Requirements that the Landlord is to comply with in order to carry out and
perform its obligations under this Agreement. The Landlord will have no
responsibility of any kind with respect to any Legal Requirement, except for
such Legal Requirements as the Landlord must comply with in order to carry out
and perform its obligations under the terms of this Agreement, which obligations
shall be complied with by the Landlord at the Landlord's expense.

          7.2  Permitted Contest. The Tenant will have the right to contest the
validity or application of any Legal Requirement which the Tenant is hereunder
required to comply with, by diligent pursuit of appropriate legal

4

 

proceedings conducted at the Tenant's expense. Any such contest may be brought
in the name of the Landlord if required by law, and the Landlord agrees to
execute and deliver such instruments as are reasonably requested by the Tenant
to facilitate such contest. If allowed by law, the Tenant may delay compliance
with the contested Legal Requirement until final determination of the contest;
provided, that if the failure of the Tenant to comply with the disputed Legal
Requirement will subject the Land, the Improvements or any part thereof to
forfeiture or the Landlord to liability arising from such noncompliance, the
Tenant will promptly comply with the Legal Requirement or deposit with the
Landlord such collateral or other assurance as might be reasonably required by
the Landlord to protect the Land, the Improvements and the Landlord from
liability or forfeiture by reason of such noncompliance.

          7.3  Evidence of Compliance. The Tenant agrees to furnish to the
Landlord within ten (10) days after the Landlord's written request therefor such
permits, orders, certificates or other documents as might be reasonably
requested by the Landlord to evidence compliance with Legal Requirements which
are applicable to the Land, or the Improvements and which the Tenant is
hereunder required to comply with.

SECTION 8.  LIENS

          8.1  Liens. The Tenant will not directly or indirectly create or
permit to be created or to remain any lien, encumbrance or claim affecting the
Land and the Improvements or the Landlord's interest under this Agreement other
than: (a) the leasehold estate created by this Agreement; (b) liens for
Impositions not yet due or payable or which are the subject of a contest as
permitted by Section 5.3 of this Agreement; and (c) lien in favor of the
Oklahoma Industrial Finance Authority covering Tenant's leasehold interest
created by this Agreement; and (d) liens, encumbrances or claims placed on,
created by or permitted to be created on the Land or the Improvements by the
Landlord. In the event of the filing of any such claim against the Landlord, the
Land, the Improvements or the Landlord's interest hereunder, the Tenant will
cause the same to be discharged of record at the Tenant's expense within thirty
(30) days after written notice from the Landlord of the filing thereof or such
additional time as the Landlord determines to be reasonable under the
circumstances, except such liens, encumbrances or claims, referred to in (a),
(b) (c) and (d) above or such liens, encumbrances or claims being contested in
the manner provided below. The Tenant will have the right to contest any such
claim by diligent pursuit of appropriate legal proceedings which may be
conducted by the Tenant at the Tenant's expense in the name of the Landlord, if
legally required. If at any time during the contest of such claim the Land, or
the Landlord's interest hereunder becomes subject to forfeiture, or if the
Landlord becomes subject to liability arising from nonpayment of the same, the
Tenant will promptly pay the disputed claim or will deposit with the Landlord
such collateral or other assurances as might be, reasonably required by the
Landlord to protect the Land, the Improvements, the Landlord's interest
hereunder and the Landlord from liability or forfeiture by reason of such claim.

SECTION 9.  TENANT'S TRANSFER

          9.1  Assignment; Subletting. The Tenant will not assign this Agreement
or any interest herein or sublet the Premises in whole or in part or suffer any
other person to occupy the Premises or any portion thereof without the prior
written consent of the Landlord, which consent will not be unreasonably
withheld, and any such assignment, subletting or occupancy without such consent
will be void. If the Tenant desires to assign this

5

 

Agreement or sublet the Premises, or any part thereof, the Tenant will give the
Landlord written notice of such desire specifying the name of the proposed
assignee or sublessee and all of the terms of the proposed assignment or
sublease at least thirty (30) days prior to the date such assignment or sublease
is proposed to be effective. The Landlord will have the option for a period of
fifteen (15) days after the receipt of such notice to: (a) permit the Tenant to
assign or sublet on the terms proposed by the Tenant; or (b) refuse to consent
to the proposed assignment or subletting (which consent shall not be
unreasonably withheld by the Landlord) and continue this Agreement in effect as
to the entire Premises. Notwithstanding any consent granted by the Landlord, the
Tenant and each assignee and sublessee will at all times remain fully liable for
the payment of Rent and for the performance of the Tenant's obligations
hereunder, unless such liability as to the Tenant is waived by the Landlord. No
consent granted by the Landlord will constitute a waiver of the provisions of
this Agreement except as to the specific instance covered thereby.
Notwithstanding the above, this Agreement may be assigned to any purchaser of
the business of Tenant, and Tenant shall be released from all of its obligations
under this Agreement provided such purchaser shall assume all of Tenant's
obligations under this Lease.

SECTION 10.  LANDLORD'S TRANSFER

          10.1  Right to Transfer. Subject to the Tenant's rights under this
Agreement and the Purchase Option, the Landlord will have the right at any time
and from time to time during the Lease Term to sell, convey, transfer and assign
all or any portion of the Landlord's interest in this Agreement, the Land or the
Improvements. In the event the Landlord elects to enter into one or more such
transfers, the Landlord agrees to deliver to the Tenant true and complete copies
of the instrument or instruments effecting each such transfer within thirty (30)
days after the effective date of such transfer and in connection with such
transfer, the transferee shall agree to comply with and abide by the terms of
this Agreement and the Purchase Option to the reasonable satisfaction of Tenant.

          10.2  Attornment. The Tenant agrees to accept and attorn to the
transferee of the Landlord's interest hereunder as if such transferee had been
the party named as the original Landlord in this Agreement and the Purchase
Option, if the transferee has agreed, to the reasonable satisfaction of the
Tenant, to comply with and abide by the terms of such agreements.

SECTION 11.  INDEMNITY; INSURANCE

          11.1  Indemnity. During the Lease Term, the Tenant agrees to protect,
indemnify and hold harmless the Landlord against all liabilities, obligations,
claims, damages, penalties; causes of action, judgments, costs and expenses
(including, without limitation, reasonable attorney's fees and expenses)
incurred by the Landlord or asserted against the interest of the Landlord in the
Land, the Improvements or this Agreement which do not result from the Landlord's
failure to perform the obligations of the Landlord under this Agreement or the
willful act or negligence of the Landlord, its agents, contractors, employees,
licensees and invitees and which arise by reason of: (a) any injury to or death
of any person or any damage to property located in or on the Premises; (b) any
failure by the Tenant to perform the obligations of the Tenant under this
Agreement; or (c) any negligence or willful act on the part of the Tenant or any
of the Tenant's agents, contractors, employees, licensees or

6

 

subtenants. If any action, suit or proceeding is brought against the Landlord by
reason of any such occurrence, the Tenant, promptly after the written request of
the Landlord, will defend such action, suit or proceeding at the Tenant's
expense with legal counsel designated by the Tenant which is reasonably
acceptable to the Landlord. The Landlord agrees to protect, indemnify and hold
harmless the Tenant against all liabilities, obligations, claims, damages,
penalties, causes of action, judgments, costs and expenses (including, without
limitation, reasonable attorney's fees and expenses) incurred by the Tenant or
asserted against the interest of the Tenant in the Land, the Improvements or
this Agreement which do not result from the Tenant's failure to perform the
obligations under this Agreement or the willful act or negligence of the Tenant,
its agents, contractors, employees, licensees and invitees. If any action, suit
or proceeding is brought against the Tenant by reason of any such occurrence,
the Landlord, promptly after the written request of the Tenant, will defend such
action, suit or proceeding at the Landlord's expense with legal counsel
designated by the Landlord which is reasonably acceptable to the Tenant.

          11.2  Insured Risks. Throughout the Lease Term the Tenant will, at the
Tenant's expense, maintain: (a) insurance against loss or damage to the Building
and the Improvements by fire, lightening, windstorm, hail, explosion, riot,
aircraft, vehicles, smoke and other risks commonly included in extended coverage
policies written in an amount not less than one hundred percent (100%) of the
full insurable value of the Building and the Improvements (any insurance policy
maintained by the Tenant will exclude any coinsurance provision obligation); (b)
public liability and property damage insurance applicable to the Premises in an
amount reasonably satisfactory to the Landlord; (c) appropriate workmen's
compensation insurance; and (d) all other forms of insurance imposed by Legal
Requirements.

          11.3  Policy Provisions. All insurance maintained by the Tenant will:
(a) name the Landlord and the Tenant as insureds as their respective interests
appear; (b) include an effective waiver by the insurer of all rights of
subrogation against any named insured; (c) provide that the coverage afforded by
such policies will not be cancelled by the insurer without ten (10) days prior
written notice to the Landlord; and (d) be issued by companies and in forms
reasonably satisfactory to the Landlord in all other respects. Notwithstanding
the preceding, the Landlord agrees that the Tenant may effect such insurance by
adding the Building, the Improvements and the Land, where appropriate, to one or
more so-called "blanket" policies maintained by the Tenant, provided that such
insurers and such policies are reasonably satisfactory to the Landlord.

          11.4  Evidence of Policies. Promptly after the execution of this
Agreement and continuously thereafter during the Lease Term, the Tenant will
deliver to the Landlord certificates of insurance evidencing such policies of
insurance as required by this Agreement.

SECTION 12.  DAMAGE AND DESTRUCTION

          12.1  Notice. In case of damage to the Premises in excess of
Twenty-Five Thousand Dollars ($25,000.00), the Tenant will promptly give written
notice thereof to the Landlord describing the nature and extent of the casualty.

          12.2  Restoration. If the Building and/or the Improvements are damaged
or destroyed during the Lease Term and all of the insurance proceeds from
policies required hereunder and which are paid in connection with

7

 

such damage or loss to the Building and/or the Improvements are made available
to the Tenant to make such repairs or restoration, the Tenant will as soon as
practicable after the casualty restore such portion of the Premises as nearly as
possible to the condition which existed immediately prior to such damage or
destruction. The Tenant will not be entitled to any offset or abatement in Rent
or to any termination or extension of the Lease Term as a result of deprivation
or limitation of use of the Premises occasioned by any casualty, or by repairs
or replacements required by this Section 12.2.

          12.3  Insurance Proceeds. Insurance proceeds will be applied by the
Tenant to the payment of the costs of restoration as such costs are incurred.
After full payment of all costs of restoring the Premises, any balance of
insurance proceeds will be paid to the Tenant.

SECTION 13.  EMINENT DOMAIN

 

          13.1  Total Taking. If, during the Lease Term, all of the Land and the
Improvements are taken as a result of the exercise of the power of eminent
domain or by purchase in lieu thereof, or if less than all of the Land and the
Improvements are taken, but the Improvements cannot be restored to an
economically useful unit, this Agreement will terminate on the date of vesting
of title to the Land and Improvements in the condemnor. The rights of the
Landlord and the Tenant to the award or awards arising from any such taking will
be determined in accordance with Section 13.6 of this Agreement.

          13.2  Partial Taking. If less than all of the Land and the
Improvements are taken as a result of the exercise of the power of eminent
domain or by purchase in lieu thereof, and the Improvements can be restored to
an economically useful unit and can be used by the Tenant in substantially the
same manner as such was being used by the Tenant before such taking, this
Agreement will not terminate but will continue in full force and effect (except
for the adjustment to the Rent as provided below) for the remainder of the Lease
Term with respect to that portion of the Land and the Improvements which is not
the subject of the taking. The rights of the Landlord and the Tenant to the
award or awards arising from any such taking will be determined in accordance
with Section 13.6 of this Agreement. In such event,, the Tenant agrees, at
Tenant's expense, to restore that portion of the Improvements not so taken to a
complete architectural unit of substantially the same usefulness, design,
construction and character as the Improvements existing before such taking;
provided, however, the Tenant shall have no obligation to make any repairs to or
restoration of the Improvements the cost of which exceeds that portion of the
award for such taking made available to the Tenant to restore that portion of
the Improvements not so taken. For the balance of the Lease Term, a just and
appropriate part of the Rent, according to the nature and extent of the taking,
will be abated.

          13.3  Temporary Taking. If all or any portion of the Land or the
Improvements is taken by the exercise of the right of eminent domain for
governmental occupancy for a limited period, this Agreement will not terminate
and the Tenant will continue to perform all of the Tenant's obligations
hereunder as though such taking had not occurred (except to the extent that the
Tenant is prevented from doing so by reason of such taking; provided, in no
event will the Tenant be excused from the payment of Rent and all other charges
required to be paid by the Tenant under this Agreement). In the event of such
taking, the Tenant will be entitled to receive the entire amount of any award
made for such taking (whether paid by way of damages, rent or otherwise) and the

8

 

Landlord hereby assigns such award to the Tenant, unless the period of
governmental occupancy extends beyond the termination of the Lease Term, in
which case the award will be apportioned between the Landlord and the Tenant as
set forth in Section 13.6 of this Agreement. The Tenant agrees to restore the
Improvements to the condition which existed prior to such taking at the Tenant's
expense at the termination of any such governmental occupancy, provided,
however, the Tenant shall have no obligation to make any repairs to or
restoration of the Improvements the cost of which exceeds that portion of the
award for such taking made available to the Tenant for such repairs or
restoration.

          13.4  Minor Taking. A taking of any bridge, vault, easement or portion
of the Improvements projecting into any public way will not be deemed a taking
of any part of the Land or the Improvements for the purposes of this Section 13,
and this Agreement will not be affected by any such taking. The Tenant will be
entitled to receive any award made for any such taking and will make any
alteration to the Improvements required by such taking at the Tenant's expense.

          13.5  Abatement of Rent. In the event of any partial taking of the
Premises as set forth in Section 13.2 of this Agreement, the Rent payable by the
Tenant with respect to that portion of the Premises so taken will terminate on
the date title to that portion of the Land and Improvements which is the subject
of the taking vests in the condemnor and Rent will be apportioned as of the date
of such vesting. The obligation of the Tenant to pay Rent with respect to such
portion during the remainder of the Lease Term will abate on a proportionate
basis based on that portion of the Premises remaining.

          13.6  Apportionment of Award. If all or a portion of the Premises are
taken as contemplated by Sections 13.1 or 13.2 of this Agreement, the Landlord
and the Tenant agree that the award(s) for any such taking will be apportioned
in the following manner and paid in the following order:

                   13.6.1  Expenses. The award will first be applied to
reimburse the Landlord and the Tenant for reasonable expenses (including,
without limitation, attorneys' fees) incurred in connection with obtaining the
award.

                    13.6.2  Mortgage. The award will next be applied to
Landlord's Mortgage.

                    13.6.3  Restoration Costs. Then to the extent that the
Tenant is obligated to and restores the Improvements, the award will next be
applied to payment of the costs reasonably incurred by the Tenant in effecting
such restoration.

                   13.6.4  Tenant's Lease. To the Tenant in an amount equal to
the fair market value of that portion of the leasehold interest taken at the
date as of which the award is determined; this amount will be computed by: (i)
determining the excess of the present worth of the fair rental value of the
Premises for the remaining Lease Term less the present worth of the remaining
Rent payable by the Tenant for the remaining Lease Term then, (ii) determining
an amount as the fair market value which is in the same proportion to that
excess that the area of the Premises taken bears to the total Premises.

9

                    13.6.5  Landlord's Cost. Any balance of the award remaining
after the foregoing applications will be allocated to the Landlord.

          13.7   Participation in Proceedings. The Landlord and the Tenant will
each have the right at their respective expense to participate in any proceeding
seeking to take all or any portion of the Premises and any appeals which might
be taken therefrom.

SECTION 14.  FEE MORTGAGES

          14.1  Landlord's Mortgage. This Agreement and the rights of the Tenant
hereunder will be subject and subordinate to the First Fee Mortgage. The
Landlord agrees to use its best efforts to furnish to the Tenant a
nondisturbance agreement from the holder of the First Fee Mortgage. Landlord
shall not modify or amend the terms of the First Fee Mortgage or refinance or
increase the mortgage amount without the prior written consent of Tenant.

SECTION 15.  DEFAULT; REMEDIES

          15.1  Events of Default. The following events if not cured within the
applicable cure period set forth in Section 15.2 hereof will be deemed to be
Events of Default by the Tenant under this Agreement: (a) failure to pay any
Rent or other sums payable by the Tenant hereunder when such sums become due;
(b) failure to comply with any material term of this Agreement to be observed by
the Tenant; (c) abandonment of any substantial portion of the Premises; (d) the
filing by or against the Tenant of any proceeding under the Federal Bankruptcy
Act or any similar law; (e) the insolvency of the Tenant; (f) the making by the
Tenant of an assignment for the benefit of creditors; or (g) the appointment of
a receiver or trustee for the Tenant or any material portion of the assets of
the Tenant.

          15.2  Notice; Opportunity to Cure. On the occurrence of any of the
events set forth in Section 15.1, the Landlord will have the option to serve
written notice thereof to the Tenant specifying the nature of such default. In
the event the Tenant, to the reasonable satisfaction of the Landlord, cures a
default arising from the events specified at Section 15.1(a) within ten (10)
days after receipt of such notice, or cures a default arising from the events
specified at Sections 15.1(b) through (g), inclusive, within thirty (30) days
after receipt of such notice (or if such default cannot be cured by the exercise
of all diligent efforts within such thirty (30) day period then the Tenant will
have such additional time as might be reasonable under the circumstances to cure
such default), the Landlord and the Tenant will be restored to their respective
rights and obligations under this Agreement as if no such event had occurred.

          15.3  Remedies. On the failure of the Tenant to cure a default within
the time provided and upon such becoming an Event of Default, the Landlord will
have the option to do any one or more of the following without any further
notice or demand, in addition to and not in limitation of any other remedy
permitted by law, in equity or by this Agreement:

                15.3.1  Termination. The Landlord may terminate this Agreement,
in which event the Tenant will immediately surrender the Premises to the
Landlord, but if the Tenant fails to do so, the Landlord may without notice and
without prejudice to any other remedy the Landlord might have, enter and take
possession of the

10

 

Premises and remove the Tenant and the Tenant's property therefrom without being
liable to prosecution or any claim for damages therefor.

                    15.3.2  Reletting. The Landlord may enter and take
possession of the Premises as the agent of the Tenant without terminating this
Agreement without being liable to prosecution or any claim for damages therefor,
and the Landlord may relet the Premises as the agent of the Tenant and receive
the rent therefor, in which event the Tenant will pay to the Landlord, on
demand, the cost of renovating, repairing and altering the Premises, except for
obligations of the Landlord under this Agreement, and any deficiency that might
arise by reason of such reletting; provided, however, the Landlord will have no
duty to relet the Premises and the failure of the Landlord to relet the Premises
will not release or affect the Tenant's liability for Rent or for damages.

                    15.3.3  Option to Perform. The Landlord may perform or cause
to be performed the obligations of the Tenant under this Agreement and may enter
the Premises to accomplish such purpose without being liable to prosecution or
any claim for damages therefor. The Tenant agrees to reimburse the Landlord on
demand for any expense which the Landlord might incur in effecting compliance
with this Agreement on behalf of the Tenant, and the Tenant further agrees that
the Landlord will not be liable for any damages resulting to the Tenant from
such action, whether caused by the negligence of the Landlord or otherwise.

          15.4  No Waiver. No action by the Landlord during the Lease Term will
be deemed an acceptance by the Landlord of an attempted surrender of the
Premises. No re-entry or taking possession of the Premises by the Landlord will
be construed as an election by the Landlord to terminate this Agreement, unless
a written notice of termination is signed by the Landlord. Notwithstanding any
such reletting, re-entry or taking possession, the Landlord may at any time
thereafter elect to terminate this Agreement for a pervious uncured Default. The
acceptance by the Landlord or payment by the Tenant of Rent following the
occurrence of an Event of Default will not be construed as the waiver of such
Event of Default unless the Landlord waives such Event of Default in writing. No
waiver of any Event of Default by the Landlord will be deemed to constitute a
waiver of any other or future Event of Default hereunder. Forbearance by the
Landlord to enforce one or more of the remedies herein provided will not be
deemed to constitute a waiver of any Default. No provision of this Agreement
will be deemed to have been waived by the Landlord unless such waiver is in
writing signed by the Landlord. The rights and remedies granted to the Landlord
in this Agreement are cumulative of every other right or remedy which the
Landlord might otherwise have at law or in equity and the exercise of one or
more rights or remedies will not prejudice the concurrent or subsequent exercise
of other rights or remedies. If the Landlord brings any action for enforcement
of any right under this Agreement or if the Landlord places any amount payable
by the Tenant hereunder with an attorney for collection, the party against whom
any final judgment is rendered agrees to pay the reasonable attorney's fees and
other expenses incurred by the prevailing party in connection therewith.

          15.5  Surrender. On the Expiration Date or sooner termination of the
Lease Term, the Tenant will quit and surrender the Premises to the Landlord in
good order and condition, ordinary wear and tear excepted and except that the
Tenant shall not have any obligation to make any such repairs as are imposed on
the Landlord

11

 

under this Agreement. It is specifically understood that the Tenant will as soon
as possible after the Expiration Date have the right to remove the Tenant
Equipment, provided, however, in the event any of the Tenant Equipment cannot be
removed without damage to the Premises the Tenant will on ten (10) days written
request therefor reimburse to the Landlord the Landlord's reasonable costs
incurred in repairing such damage and restoring the Premises to the condition
which existed prior to the removal of the Tenant Equipment. In the event any of
the Tenant Equipment is not removed by the Tenant within forty-five (45) days
after the termination of the Lease Term the Landlord may thereafter remove or
store such property, at the expense of the Tenant, without being liable to the
Tenant therefor.

          15.6  Holding Over. If the Tenant continues to occupy the Premises
after the expiration or other termination of the Lease Term, such holding over
will, unless otherwise agreed by the Landlord in writing, constitute a tenancy
at will at a daily rental equal to one-thirtieth (1/30th) of that amount which
is equal to twice the amount of the Rent payable during the last month prior to
the termination of the Lease Term and such holding over will be subject to all
of the other provisions of this Agreement.

SECTION 16.  TENANT'S PURCHASE

          16.1  Purchase Option. Provided that this Agreement is then in effect
and no Event of Default has occurred and is continuing, the Tenant is hereby
granted the continuing option to purchase the Premises on the terms and
conditions of the Option Agreement executed by the Landlord and the Tenant of
even date herewith, the terms of which are incorporated herein.

SECTION 17.  EXTENSION OPTIONS

          17.1  Extended Term. Provided that this Agreement is in effect and the
Tenant is not in an Event of Default hereunder on the Expiration Date and on the
last day of any extension period as hereunder provided, the Tenant is hereby
granted the continuing option to extend the Lease Term for three (3) additional,
consecutive periods of five (5) years each, on the same terms and conditions as
existed during the initial Lease Term, except that:

                    17.1.1  Base Rent. Notwithstanding the terms of Section 3.1
of this Agreement, and assuming the Tenant's exercise of the foregoing options,
the Base Rent for the extension periods will be as follows: (a) Beginning on the
first day of the first extension period and for each month during such term and
any subsequent extended term, monthly installments in the amount of Fifty-Six
Thousand Seven Hundred Fifty and No/100 Dollars $56,750.00) each, payable in
advance and without demand.

                    17.1.2  Improvements. The Landlord for any extension period
will neither be obligated to furnish any additional Improvements to the Tenant
nor pay any additional Supplemental Allowance to the Tenant and the Tenant will
accept the Premises in an "AS IS" condition on the commencement date of each
extension period.

                    17.1.3  Further Exercise. To exercise each of the foregoing
extension options, the Tenant must serve notice in writing to the Landlord of
the Tenant's exercise of each such option on or before ninety (90)

12

 

days prior to the last day of the Expiration Date and each respective extension
period. The Tenant will have no option to extend the term of this Agreement
beyond the expiration of the fifth five (5) year extension period.

SECTION 18.  MISCELLANEOUS

          18.1  Force Majeure. If either the Landlord or the Tenant is delayed
or prevented from performing any term of this Agreement by reason of strikes,
walkouts, inability to procure materials, failure of power, restrictive laws or
regulations, riots, war or other reason beyond the party's control, then
performance will be excused for the period of delay and the time for performance
will be extended for a period equal to the period of such delay.

          18.2  Notices. Any notice, payment, demand or communication required
or permitted to be given by any provision of this Agreement will be deemed to
have been given when delivered personally to the party or, when deposited with
the United States Postal Service by registered or certified mail, postage and
charges prepaid, addressed as follows:

                             To the Landlord:                Raptor Master, Inc.
                                                                      1141 North
Robinson
                                                                      Oklahoma
City, Oklahoma 73102
                                                                      Attention:
President

                             To the Tenant:                    Climate Master,
Inc.
                                                                       16 South
Pennsylvania
                                                                       Post
Office Box 754
                                                                       Oklahoma
City, Oklahoma 73101
                                          
                            Attention: President

                             With copy to:                      Legal Department
                                                                        LSB
Industries, Inc.
                                                                       16 South
Pennsylvania
                                                                       Post
Office Box 754
                                                                       Oklahoma
City, Oklahoma 73101
                                          
                            Attention: David M. Shear, Esq.

or to such other address as is designated as above provided from time to time in
writing by those entitled to receive such notice.

          18.3  Certificates. Either party will at any time and without charge,
within ten (10) days after written request by the other, certify by written
instrument as to: whether this Agreement has been supplemented or amended, and
if so, in what manner; the validity of the Agreement as of the time the request
is received; the existence of any Default by either party and any offsets,
counterclaims or defenses on the part of the other party; the commencement and
termination dates of the Lease Term; and such other matters as might be
reasonably requested. Such certification may be delivered to any mortgagee or
purchaser, or prospective mortgagee or prospective purchaser, or to any other
Person specified in the certificate. Information so communicated will be binding
on the executing party and may be relied on by the party requesting the same and
by the Person to whom the certificate is delivered.

13

 

          18.4  Governing Law. This Agreement is being executed, delivered and
is intended to be performed in Oklahoma City, Oklahoma, and the substantive laws
of the State of Oklahoma will govern the validity, construction and enforcement
of this Agreement. All claims, disputes and other matters in question arising
out of or relating to this Agreement, or the breach thereof, will be decided by
proceedings instituted and litigated in a court of competent jurisdiction
located in the State of Oklahoma.

          18.5  Binding Effect. This instrument together with the Purchase
Option constitutes the entire agreement between the parties and may not be
changed, modified, amended or supplemented except in writing, signed by both the
Landlord and the Tenant. This Agreement together with the Purchase Option will
be binding on each of the parties and their respective successors and permitted
assigns. All Persons to whom any interest in this Agreement, the leasehold
estate hereby created, the Land or the Improvements might be transferred in
accordance with the terms of this Agreement will, by accepting such transfer, be
bound by this Agreement together with the Purchase Option to the same extent as
if such transferee had been an original party hereto or thereto. This Agreement
together with the Purchase Option is intended to create rights between the
Landlord and the Tenant and are not intended to confer rights on any other
Person or to constitute such Person a third party beneficiary hereunder. If at
any time the Landlord or the Tenant is comprised of more than one Person, this
Agreement together with the Purchase Option will be jointly and severally
binding on each Person comprising the Landlord and the Tenant.

          18.6  Execution. This Agreement may be executed in multiple
counterparts with the same effect as if both parties had signed the same
document. All counterparts will be construed together and will constitute one
agreement. This Agreement will not be binding on or constitute evidence of an
agreement until both parties affix their signature to a counterpart of this
document.

          18.7  Time. Time is of the essence of this Agreement.

          18.8  Merger. This Agreement and the leasehold estate hereby created
will merge or not with any other estate or interest in the Land or the
Improvements in the event that the same Person might own or hold directly or
indirectly: (a) the rights of the Tenant under this Agreement or the leasehold
estate hereby created or any interest therein; and (b) any other estate or
interest in all or any part of the Land or Improvements; at the option of the
person holding such estate or interest. No such merger will occur until such
time as all Persons holding an interest in this Agreement and the leasehold
estate hereby created and any such other estate or interest in the Land or
Improvements or any part thereof join in a written instrument evidencing such
merger.

          18.9  Severability. If any clause or provision of this Agreement is
illegal, invalid or unenforceable under any present or future law, the remainder
of this Agreement will not be affected thereby. It is the intention of the
parties that if any such provision is held to be illegal, invalid or
unenforceable, there will be added in lieu thereof a provision as similar in
terms to such provision as is possible and be legal, valid and enforceable.

14

          18.10  Recording. The Landlord and the Tenant agree that this
Agreement will not be recorded, but that a memorandum hereof in substantially
the form set forth at Schedule "2" attached as a part hereof will be executed
and delivered simultaneously with the execution of this Agreement which
memorandum shall be recorded in the real estate records in Oklahoma County,
Oklahoma.

SECTION 19.  DEFINITIONS

          19.1  Defined Terms. The words defined in this Section are intended to
have the following meanings when used in this Agreement:

                    19.1.1  Additional Rent. The Impositions, insurance
premiums, maintenance expenses and other charges and expenses to be paid by the
Tenant under the terms of this Agreement.

                    19.1.2  Agreement. This Amended and Restated Lease Agreement
and all modifications and amendments thereto bearing the written approval of
both the Landlord and the Tenant.

                    19.1.3  Base Rent. The payments specified at Section 3.1 of
this Agreement as the same might be adjusted from time to time pursuant to
Section 3.2 of this Agreement.

                    19.1.4  Building. The 230,00 square feet of warehouse space,
related office space and facilities located on the Land.

                    19.1.5  Commencement Date. The date on which the Lease Term
commences as specified in Section 2 of this Agreement.

                    19.1.6  Default. The occurrence of an Event of Default.

                    19.1.7  Event(s) of Default. The actions or inactions of the
Tenant specified at Section 15.1 of this Agreement and the failure of the Tenant
to cure the same within the periods provided in Section 15.2 of this Agreement.

                    19.1.8  Expiration Date. The date on which the Lease Term
expires or such earlier date as might be specified by the Landlord in the
exercise of the Landlord's rights hereunder.

                    19.1.9  First Fee Mortgage. The Mortgage and Security
Agreement creating a lien and security interest in favor Gold Bank, covering the
Land and the Improvements, and all increases, renewals, modifications,
consolidations, replacements and extensions thereof.

                   19.1.10 Imposition(s). All taxes (including, without
limitation, sales and use taxes), assessments, water, sewer and other rents,
rates and charges, excises, levies, license fees, permit fees, inspection fees
and other authorization fees and other charges, whether general or special,
ordinary or extraordinary, foreseen or unforeseen, of every character (including
all interest and penalties thereon), which at any time during the Lease

15

 

Term may be assessed, levied, confirmed or imposed on the Land, the Improvements
or against the Tenant or the Landlord in connection with the Land or the
Improvements. The term "Impositions" specifically excludes all income, estate,
succession, inheritance, transfer or franchise taxes imposed against the
Landlord, the Rent paid to landlord or the Landlord's interest in the Land and
fees, assessments, and other charges, whether general, special, ordinary or
extraordinary, foreseen or unforeseen of every character relating to or incurred
in connection with the performance of Landlord's obligations under this
Agreement (the "Landlord's Impositions").

                    19.1.11  Improvements. The Building, Tenant Improvements,
walkways, plazas, parking areas and related facilities, structures, fixtures,
and all subsequent alterations and additions thereto, except under no condition
shall the Tenant Equipment be considered Improvements.

                    19.1.12  Land. The real property more particularly described
at Schedule "1" attached hereto and made a part hereof and the appurtenances
relating thereto.

                   19.1.13  Landlord. Raptor Master, Inc., an Oklahoma limited
liability company and its successors and assigns.

                   19.1.14  Lease Term. The five (5) year period identified at
Section 2.1 of this Agreement, as the same might be extended, postponed or
accelerated as herein provided.

                   19.1.15  Legal Requirement(s). All laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations,
permits, licenses, authorizations, directions and requirements of and agreements
with all federal, state and local governments, agencies and officials, foreseen
and unforeseen, ordinary or extraordinary, which now or at any time hereafter
may be applicable to all or any part of the Land or the Improvements or to any
use or condition of all or any part of the Land or the Improvements .

                  19.1.16  Person(s). Any individual, corporation, association,
trust, partnership, joint venture or any government or agency or political
subdivision thereof.

                  19.1.17  Premises. The Land, the Building and the
Improvements.

                  19.1.18  Purchase Option. The Tenant's Right to purchase the
Premises as specified in Section 16 of this Agreement.

                 19.1.19  Rent. The sum of the Base Rent and the Additional
Rent.

                 19.1.20  Tenant. Climate Master, Inc., a Delaware corporation,
and its successors and permitted assigns.

                 19.1.21  Tenant Equipment. All machines, inventory, equipment,
furniture or furnishings now or hereafter owned or leased by the Tenant and
relating to the Tenant's operation of the Premises as a manufacturing facility,
office functions and other similar uses.

16

 

                    19.1.22  Utilities Charge(s). All charges for water, sewer,
gas, heat, light, power, telephone service, electricity, refuse collection and
other utility and communication services rendered or used on or about all or any
part of the Land or the Improvements and all other similar costs and expenses
relating to the use, operation and maintenance of the Land or the Improvements.

                     19.1.23  Construction. Except for the terms defined in
Section 19.1 above, the descriptive headings contained elsewhere in this
Agreement are for convenience only and are not intended to define the subject
matter of the provisions of this Agreement.

SECTION 20.  ASSUMPTION BY LANDLORD

          Landlord hereby expressly assumes and agrees to perform, observe and
confirm all of the agreements, terms, conditions, duties and obligations of West
Point under the Original Lease as modified by the terms of this Agreement. In
furtherance of the foregoing assumption by Landlord, Tenant acknowledges and
agrees to the release of West Point as landlord under the Original Lease.

SECTION 21.  AMENDMENT AND RESTATEMENT

          This Agreement constitutes an amendment, extension and restatement,
but not an extinguishment of the Original Lease. The Original Lease, as modified
by the provisions of this Agreement, shall be construed as one agreement.

          IN WITNESS WHEREOF, the parties have executed this Amended and
Restated Lease Agreement this ____day of May, 2001, effective the date first
above written.

RAPTOR MASTER, L.L.C.                                              CLIMATE
MASTER, INC.

 

By: ________________________________                  By:
________________________________
                                               (the
"Landlord")                                    
                                (the "Tenant")

 

 

 

 

 

 

 

17

 

WEST POINT ASSIGNMENT OF ORIGINAL LEASE

          West Point acknowledges the foregoing Amended and Restated Lease
Agreement and hereby assigns to Landlord all of its right title and interest in
and to the Original Lease. West Point represents and warrants that West Point
has not previously assigned, transferred, sold or encumbered any right, title or
interest in or to the Lease and agrees to execute all documents and perform all
acts which may be desirable or necessary to carry out this assignment to full
effect.

          Executed this ____ day of May, 2001.

                                          
                                             WEST POINT COMPANY, L.L.C.



                                          
                                              By:
_________________________________
                                          
                                                    Title:
_____________________________




GUARANTY


          Performance of all obligations of Tenant hereunder, including the
payment of rent, is guaranteed by Prime Financial Corporation, an Oklahoma
Corporation.

Executed this ____ day of May, 2001.

                                          
                                               PRIME FINANCIAL CORPORATION



                                          
                                          
   By:                                                                    
                                         
                                                    Title:
_____________________________

 

 

 

 

 

 

18

 